DETAILED ACTION
1.	This office action is a response to communication submitted on 08/18/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 08/18/2020 and 09/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 18-34 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 18-19, 21-22, 24, 29-30, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAPP MARTIN et al. (DE 102010035798 A1).
In regards to claims 18 and 29, RAPP MARTIN shows (Figs. 1-5) a safety device and its corresponding method for an electric motor (12) which controls an actuator for a vehicle driveline clutch system (par. 2), where the motor includes at least three coils (16), comprising: 
a safety module (i.e. 62/66), including switches (i.e. 50, 62 along with 24) for each of the at least three coils of the motor, respectively (see pars 7-8 and 27, ; 
a safety control module (i.e. 52, see Fig. 3) configured to provide an output signal to the safety module, which actively holds the switches opened during a regular operation of the motor, and to provide an output signal to the safety module, which closes the switches when a 
In regards to claims 19 and 30, RAPP MARTIN shows (Figs. 1-5) wherein the safety device is configured so that when a malfunction of the motor occurs, the coils are connected with ground to be shorted (i.e. shortened to GND, see Fig. 2).
In regards to claim 21, RAPP MARTIN shows (Figs. 1-5) wherein the switches are FET or MOSFET switches (see par. 9, the brake switching elements are designed as relays or are formed by normally conducting transistors, for example by MOSFETs and / or IGBT’s).
In regards to claims 22 and 32, RAPP MARTIN shows (Figs. 1-5) the safety control module is configured to be connected with a failure control device to receive an input signal to detect whether a malfunction occurs to the motor (i.e. emergency/failure, see pars. 3-7)
In regards to claims 24 and 34,  RAPP MARTIN shows (Figs. 1-5) wherein the safety control module is at least one of: (i) configured so that a stored energy in the energy storage device is configured to be completely used during an active braking operation by said safety device, (ii) configured so that the capability of the energy storage device is configured dependent on the power supply, and (iii) configured so that the energy storage device is ensured to operate at a minimum operational power supply level of the vehicle driveline clutch system with a safety .
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over RAPP MARTIN et al. (DE 102010035798 A1) in view of GARAGHTY et al. (US 20150263650 A1).

In regards to claims 20 and 31, RAPP MARTIN shows (Figs. 1-5) resistances (see R at each leg on 26) within the safety module but does not explicitly discloses further comprising: resistors connected with each of the coils, wherein the resistors are configured so that their resistance can be adjusted, and/or the switches are configured so that their resistance can be adjusted. 
However, GARAGHTY shows the safety module but does not explicitly discloses further comprising: resistors (122) connected with each of the coils, wherein the resistors are configured 
Thus, given the teaching of GARAGHTY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of RAPP MART to provide variable resistor within the safety module so as to adjust resistance values so the rate of deceleration may be controlled, consequently improving the system reliability and protection.

8.	Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over RAPP MARTIN et al. (DE 102010035798 A1) in view of WARD (WO 2008107035 A1).
In regards to claim 23 and 33, RAPP MARTIN does not explicitly disclose wherein the energy storage device is at least one of: (i) a capacitor, (ii) provided with a Zener-diode configured to set a maximal voltage charged in the energy storage device, and (iii) configured so that its energy storage capability is adjustable.
However, WARD shows (Fig. 3) wherein the energy storage device is at provided with a Zener-diode (i.e. ZD) configured to set a maximal voltage charged in the energy storage device (see abstract).
Thus, given the teaching of WARD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of RAPP MART to provide a zener diode within the safety module so as clamp the voltage on capacitor Cl to a safe level for the capacitor and the relay coil and/or as the trigger to cause auto closing of RLA, consequently improving the system reliability and protection.

9.	Claim 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over RAPP MARTIN et al. (DE 102010035798 A1) in view of SHIBATA (US 20130320895 A1)
In regards to claims 25-28, RAPP MARTIN although shows a device comprising controllable switches (i.e. within 26, 62, 66) and implicitly discloses that are configured to be opened during regular operation of the motor, and/or closed when a malfunction of the motor is detected, RAPP MARTIN does not explicitly (emphasis added) discloses wherein the safety control module comprises switches SW1, SW2, SW3 and SW4 configured so that, SW1 and SW4 are closed and SW2 and SW3 are opened during regular operation of the motor, and SW1 and SW4 are opened and SW2 and SW3 are closed when a malfunction of the motor is detected; or  wherein the switch SW1 is configured to be triggered by a predetermined minimal voltage level, or wherein the voltage level for triggering the switch SW1 is configured to be lower than a minimal operational power supply level of the vehicle driveline clutch system, or wherein the switch SW4 is configured to keep the switches in the safety module opened during the regular operation of the motor.
	It is well known in the art that controllable switches can be controlled during normal or failure detection (o be opened or closed in a preset pattern) so as to allow or block current flow or adjust speed or variable frequency, and as to be triggered dependent on a preset minimum/maximum threshold value, i.e. see pars. 22-23; -If the supply voltage fails 60 out, so may in the context of emergency braking of the rotor of the DC motor 12 the switch S2 is opened and the switches S1.1, S1.2 and S1.3 are closed. The emergency braking is desirable, for example, when the energy stored in the reversibly operating actuator of the electromechanical actuator uncontrolled rotation of the rotor of the DC motor 12 causes and thereby exceeds a critical speed. 
As evidence, Shibata clearly shows and discloses controllable switches can be controlled during normal or failure detection (o be opened or closed in a preset pattern) so as to allow or block current flow or adjust speed or variable frequency, and as to be triggered dependent on a preset minimum/maximum threshold value (see Fig. 5 and 7; pars.8-19, i.e. The determination as to whether or not the MOSFETs can be turned off, or in other words whether or not a MOSFET is a MOSFET through which no current is flowing or a MOSFET through which a current oriented to turn the parasitic diodes on is flowing, can then be made in accordance with the presence and orientation of the current).


Related Prior Arts
10.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
FR 3022887 A1 shows an electric motor such as the one mentioned earlier, an inverter supplying this motor, and a switching element designed to short-circuit the phases of the motor; - Figure 3 shows the electric motor, the inverter and the switching member while the motor phases are not short-circuited.
US 20170366118 A1 shows transistors 81 to 83 of short-circuit switch array 80 short the respective phase output terminals of inverter circuit 10. In this way, excessive currents are suppressed from flowing through coils 3u, 3v, 3w of motor 3.
CN 107134952 A shows a dynamic braking circuit 5 via resistors RU, RV, RW to make electric motor 20 set a plurality of winding (see FIG. 4) the short circuit switch 51, an emergency stop of the electric motor 20 by dynamic braking of the electric motor 20 to generate a decelerating torque. the switch 51 is closed, the electric motor 20 of the 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846